Citation Nr: 1748882	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  08-37 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980, and from December 1983 to November 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 rating decision in which the RO denied the Veteran's petition to reopen a claim for service connection for depression.  In May 2008, the Veteran filed a notice of disagreement (NOD). A statement of the case was issued in October 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2008.

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

During the Veteran's hearing, the representative submitted additional evidence with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2016). 

In March 2011, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development.  After completing the requested development, the AOJ continued to deny the Veteran's petition (as reflected in a January 2012 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

In August 2012, the Board reopened the previously denied claim for service connection for depression and remanded the underlying claim, on the merits, to the AOJ for further action, to include additional development.  After completing the requested development, the AOJ continued to deny the claim (as reflected in a June 2017 SSOC) and returned the matter to the Board for further appellate consideration.

Because the evidence of record includes other psychiatric diagnoses in addition to depression, the Board more broadly characterized the claim as one for service connection for an acquired psychiatric disorder, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual claims processing system.  


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2. Although the Veteran has reported symptoms of anxiety and depression during and continuing since service, no complaints, findings or diagnoses of a psychiatric nature were noted in service; the first post service evidence of psychiatric was noted approximately four years after service in connection with events not related to service; and the only competent, probative medical opinion evidence to address the medical relationship between the Veteran's service and his diagnosed acquired psychiatric disorders - to include depression and anxiety-weighs  against the claim. 


CONCLUSION OF LAW

The criteria for service connection for service connection for an acquired psychiatric disorder, to include depression and anxiety, are not met.  38 U.S.C.A. §§ 1131, 5103, 513A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., in Pelegrini v. Principi, 18 Vet. App. 112 (2004) and  Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.34 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not
prejudicial to the claimant.  Id.

In this appeal, a December 2007 pre-rating letter provided notice regarding what information and evidence was needed to substantiate the service connection claim.  The letter also provided information pertaining to reopening a previously denied claim, the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations (in the event service connection is granted).  The March 2008 rating decision reflects the RO's initial adjudication of the claims after issuance of the March 2010 letter.  Hence, this letter meets Pelegrini's and Dingess/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claims herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records, VA treatment records, and March 2017 VA examination report.  Also of record and considered in connection with the claim is the transcript of the Veteran's January 2011 hearing, along with various statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action on this claim, prior to appellate consideration, is required.  

During the January 2011 hearing, the undersigned VLJ identified the issue on appeal.   Pertinent to this matter, testimony was offered with respect to the Veteran's experiences during service, and information was elicited regarding the Veteran's right knee history and treatment.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless, inasmuch as following the hearing, additional development was ordered, and as a result, additional evidence was subsequently added to the claims file.  The hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016);  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board also finds that there has been substantial compliance with the Board's prior remand instructions, to the extent possible, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

Pursuant to the March 2011 remand,  the AOJ requested information and authorization from the Veteran to obtain private treatment records in a March 2011 letter.  In April 2011 correspondence, the Veteran responded that he would obtain the requested private treatment records, but did not submit a signed authorization form.  Outstanding VA treatment records were associated with the claims file.   In January 2012, the AOJ issued a SSOC reflecting consideration of additional evidence received, followed by another period for response, before returning this matter to the Board.   

Pursuant to the August 2012 remand, the AOJ requested information and authorization from the Veteran to obtain private treatment records and education documents in a January 2017 letter.  The Veteran did not respond to this request.  A VA examination and opinion was obtained in March 2017 and outstanding VA treatment records were associated with the claims file.  In June 2017, the AOJ issued a SSOC reflecting consideration of additional evidence received, followed by another period for response, before returning this matter to the Board.  

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim on appeal.  As such, there is no prejudice to the Board proceeding to decision on this claim at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacs authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection


Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. §§ 3.303 , 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether the elements are met is based on an analysis of all pertinent evidence of record and the evaluation of its competency, credibility, and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted for listed chronic diseases, to include psychoses, when the disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) does not apply to any disorder that has not been recognized as chronic under 38 C.F.R. § 3.309(a)). 

Under 38 U.S.C.A. § 1110 , "no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs." However, if an alcohol or drug addiction was acquired as a result of a service-connected disability, then secondary service-connection may be available.  See 38 U.S.C.A. § 105  38 C.F.R. §§ 3.1(m), 3.301(d); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) ) (noting that 38 U.S.C.A. § 1110  precludes compensation for primary alcohol and drug abuse disabilities but does not preclude compensation for an alcohol or drug abuse disability that is secondary to a service-connected disability).

A layperson is competent to report matters within his own has personal knowledge, to include his own symptoms and experiences. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 1994); Grottveit v. Brown, 5 Vet. App. 91, 93 1993).  However, when assessing the credibility and probative weight to be accorded lay assertions, such reports must be considered in light of the medical and other evidence. Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of governing legal authority, the Board finds that the claim for service connection must be denied.

As explained below, the evidence establishes that the Veteran has been diagnosed with current psychiatric disabilities for which compensation is payable-specifically, depressive disorder and generalized anxiety disorder.  However, the claim for service connection for an acquired psychiatric disorder must, nonetheless, fail on the basis that that a medical nexus between any such current disability and service is not established by competent, credible and probative evidence.

In various documents submitted in support of this claim. the Veteran has alleged various in-service events to which he attributes his current depression.

In his December 2009 substantive appeal, he stated that he sustained electrical
shocks during service which allegedly resulted in neurological problems that in
turn, have resulted in his current depression.

The Veteran also broadly alleged in his substantive appeal that he experienced
psychiatric trauma during service after allegedly contracting dengue fever and
experiencing aspirin poisoning during treatment for that illness.  In a January
2011 statement, he elaborated that after he was given aspirin for treatment, he woke
the next morning with swollen eyes, lips, and stomach, as well as a rash that
covered his body.  According to the Veteran, when he went for treatment of these
symptoms, he was told by a treating physician that he would have died due to
complications had he waited further for treatment.  The Veteran alleged that he was
subsequently hospitalized for three days and that this experience resulted in his
current depression.

During the January 2011 Board hearing, the Veteran also recalled a separate in-service incident in which exhaust from an aircraft blew him off of the deck of the U.S.S. Coral Sea and onto a safety net.  He alleged that this experience also resulted in his current depression.

Here, however, service treatment records do not document any complaints of psychiatric symptoms, nor do they show any treatment for or diagnosis of any psychiatric disorder.  Clinical examinations conducted at his enlistment in August 1976, separation from his first period of active duty service in July 1980, re-enlistment in August 1983, and separation from his second period of service in September 1987 did not reveal any psychiatric abnormalities.  Reports of medical history completed by the Veteran during his August 1976 and August 1983 enlistment and re-enlistment examinations and during his September 1987 separation examination reflect that the Veteran expressly denied having any history of symptoms such as depression, excessive worry, or nervous trouble.

Post-service VA treatment records in November 1991 document complaints of sleep problems, anxiety, poor appetite, suicidal ideas, and apparent stress from coping with his mentally ill brother.  In April 1996 high anxiety was noted and an impression of major depression was provided.  June 2002 VA treatment records indicate that the Veteran reported that he had obtained a bachelor's degree in psychology.  VA treatment records starting in March 2004 reflect an ongoing diagnosis of depressive disorder not otherwise specified (NOS).  In January 2016, a history of anxiety and depression was noted.

Pursuant to the August 2012 remand, the Veteran was afforded a VA examination in March 2017.  Review of the claims file was noted and  diagnoses of unspecified anxiety disorder and cannabis use disorder were provided.  With respect to depression, the examiner opined that the Veteran's depression was not related to or caused by an in-service event, such as dengue fever or aspirin poisoning.  As rationale, the examiner indicated that service treatment records contain no diagnoses of or treatment for a mental health condition and the first diagnosis of depression was in 1996, nine years post-service.  The examination report also documents the VA examiner's opinions on the etiology and nature of the Veteran's cannabis use and unspecified anxiety disorder.  The examiner opined that these disabilities are not related to service.  As rationale, the examiner referenced the Veteran's history of cannabis and alcohol use prior to and post-military service, and indicated that no nexus to service was found."

The Board finds persuasive the conclusions of the March 2017 VA examiner that the Veteran does not have an acquired psychiatric disorder, to include depression and anxiety, related to service, as the examiner explained the reasons for the conclusions reached based on an accurate characterization of the evidence of record and detailed examination findings.  See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). Specifically, the VA examiner reviewed service treatment records, explained the first onset of symptoms of anxiety and depression, and specifically found the Veteran's current psychiatric disorders were not related to the claimed in-service events and/or injuries.

Moreover, these conclusions are consistent with the other evidence of record.  Here, consistent with the conclusion of the VA examination, as noted above, service treatment records contain no complaints of or treatment for a psychiatric condition.  Although the Veteran indicates that he has experienced various in-service events to which he attributes his current depression, no such symptoms were complained of, or noted, at the time of his August 1976 and August 1983 enlistment and re-enlistment examinations or during his September 1987 separation examination.  In the reports of medical history, the Veteran expressly denied such symptoms.  

Furthermore, as correctly noted by the examiner, the first documented post-service complaint of psychiatric symptoms was not until 1991, years after service.  In any event, as none of the Veteran's diagnosed psychiatric disorders is considered a psychosis-the only psychiatric disability among the chronic diseases listed  under section 3.309(a), the provisions of 38 C.F.R. §§   3.307 and 3.309,are not for application, and establishing  a nexus to service based on continuity of symptoms (in lieu of a medical opinion), pursuant to 38 C.F.R. § 3.303(b), is not available to the Veteran.  
 
In summary, the Board accepts the March 2017 VA examiner's conclusions and opinion as the most persuasive evidence on the question of whether there exists a medical nexus between a current acquired psychiatric disorder and service, as such were based on a review of all available historical records, and contain stated rationale for the medical conclusions that is  consistent with and supported by the record.  See Boggs v. West, 11 Vet. App. 334 (1998).  The VA examiner was aware of the Veteran's statements and review of the claims file, but nonetheless concluded that he did not have a current psychiatric disorder that began during military service, or was otherwise medically related to service.  

Furthermore, as for the Veteran's own attempts to link any current acquired psychiatric disorder to service, the Board emphasizes that resolving such a medical question is within the province of trained professionals.  See, e.g., Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although the Veteran has reported having a psychology degree, he has not provided supporting documentation, as requested in the April 2012 remand, to demonstrate that he has appropriate training and expertise in this regard.  Notably, the specific matter of the etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer). As, in this case, the Veteran is not shown to be other than a layperson without appropriate medical training and expertise, he can neither support his claim, nor counter the probative medical opinion evidence on this point, on the basis of his assertions, alone.  

For all the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disorder, to include depression and anxiety, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application in the instant appeal.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, , 1 Vet. App. at  53-56.


ORDER

Service connection for an acquired psychiatric disorder, to include depression and anxiety, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


